Title: Funeral Solemnities, Order of Religious Service, 31 July 1826
From: Anonymous
To: 


				
					at Dedham, July 31, 1826.
				
				FUNERAL SOLEMNITIESORDER OF RELIGIOUS SERVICES.1st. ANTHEM.—“ Child of Mortality.”2d. Select Portions of Scripture.3d. PRAYER.4th. ORIGINAL HYMN......Written to  Pleyel’s   Dirge.By Herman Mann.LO! Two mighty SUNS have setIn conjunction, as they rose,On the Day, when Freemen met,Leaving day, that ne’er shall close;Thus, the Era speaks anew—When, a Herald from the skies,Having passed a bright review,Bade them to new glories, rise!Heaven pursued its best intentToward these Sages, jointly bound;And, to Both the mandate sent,That the shaft might Neither wound.Daughters, here the theme prolong—Glow your breasts with reverence due;Hymn their honours in your song—They have purchased bliss for you.Sons of Freemen, catch their flame—They have made you great and free;Let your Children lisp their name,Till our race shall cease to be.5th. EULOGY.—By Horace Mann, Esq.6th. DIRGE.—Handel.7th. PRAYER.8th. ANTHEM.—“The Dying Christian.”BENEDICTION.
				
					
				
				
			